Citation Nr: 0828309	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  97-33 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for retained foreign bodies adjacent to the right 
temporal bone (hereafter "skin disability"). 

2.  Entitlement to a disability evaluation greater than 10 
percent for retained foreign bodies adjacent to the right 
temporal bone (hereafter "nerve disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran's case was subsequently 
transferred to the VA RO in St. Petersburg, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2004.  

A January 2005 Board decision determined that the March 1997 
rating decision was incorrect in not allowing separate 
ratings for the two manifestations of the veteran's retained 
foreign bodies adjacent to his right temporal bone.  The 
Board determined that separate manifestations of the 
veteran's disability were appropriately rated under two 
different diagnostic codes, and that such ratings did not 
result in pyramiding because the symptoms were not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The January 2005 Board decision 
restored the veteran's skin disability rating under 
Diagnostic Code (DC) 7800 and assigned a separate rating for 
his nerve disability under DC 8407.  


FINDINGS OF FACT

1.  The veteran's skin disability does not cause visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features.  Nor does it cause 
two or three characteristics of disfigurement.  

2.  The veteran's nerve disability does not cause incomplete, 
severe paralysis of the seventh (facial) cranial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a skin disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7800 (2002 and 2007).

2.  The criteria for a higher rating for a nerve disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, DCs 8207, 8407 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in October 2001 and July 2005, the RO advised the 
veteran of the evidence needed to substantiate his claims, 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO did not issue the VCAA notice letters prior to 
initially adjudicating the veteran's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The rating decision on appeal was 
issued prior to the enactment of the VCAA.  But the July 2005 
VCAA letter was sent prior to the April 2006 and January 2008 
supplemental statements of the case (SSOC) - wherein the RO 
readjudicated the claims based on any additional evidence 
that had been received since that initial rating decision.  
The Federal Circuit Court has recently held that a statement 
of the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's skin and nerve disabilities were provided to 
him in the January 2008 SSOC.  A reasonable person could be 
expected to read and understand these criteria, and that 
evidence showing his disabilities met the requirements for a 
higher rating was needed for an increase to be granted.  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claim.

The Board notes that in an April 2006 SSOC, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, Social Security Administration records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its January 
2005 and July 2007 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Skin Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected skin disability, currently 
evaluated as 10 percent disabling under DC 7800, 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2007), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, including the 
veteran's skin disability due to retained foreign bodies.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Therefore, 
the Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  However, the VA's Office of General 
Counsel determined in an opinion that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOGCPREC 3-00 
(Apr. 10, 2000).  

The RO addressed the previous and amended criteria in the 
January 2008 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous criteria for DC 7800, a 10 percent 
evaluation is warranted for scars of the head, face, or neck 
that are moderately disfiguration.  A 30 percent evaluation 
is warranted for scars of the head, face, or neck that are 
severely disfiguring, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
38 C.F.R. § 4.118 (2002).  When in addition to tissue loss 
and cictrization there is marked discoloration and color 
contrast, a 10 percent evaluation may be increased to 30 
percent, and a 30 percent evaluation may be increased to 50 
percent.  38 C.F.R. § 4.118, Note (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Under the amended criteria for DC 7800, a 10 percent 
evaluation is warranted when the disability causes one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted when the disability causes visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
causes two or three characteristics of disfigurement.  
38 C.F.R. § 4.118 (2007).  The eight characteristics of 
disfigurement are: (1) scar 5 or more inches (13 or more 
centimeters) in length; (2) scar at least one quarter inch 
(0.6 centimeters) wide at its widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or 
hyperpigmented in an area exceeding six square inches (39 
square centimeters); (6) skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; (7) underlying soft tissue is missing in an area 
exceeding six square inches; (8) skin is indurated and 
inflexible in an area exceeding six square inches.  Id., at 
Note (1).  

The Board remanded this case in July 2007 so that findings 
could be made with regard to the veteran's skin disability.  
The veteran underwent a VA examination for scars in October 
2007.  The veteran noted that the scar on his right temple 
was due to a shrapnel wound.  The veteran reported that his 
scar was painful and that it swelled regularly.  Upon 
examination, the examiner found that there was no obvious 
scar, and therefore no measurements were attainable.  
However, the veteran had tenderness to palpation over the 
areas where the shrapnel was.  There was no adherence to 
underlying tissue, limitation of motion, loss of function, 
underlying soft disuse damage, skin ulceration or breakdown, 
tissue loss, elevation, depression, disfigurement, 
induration, or inflexibility.  The examiner determined that 
the veteran's scar was the same color as the rest of his 
skin, and that its texture was normal.  The examiner stated 
that there were no significant findings other than 
indentation from the veteran's glasses.  The examiner 
diagnosed the veteran with a history of residual foreign 
body, secondary to shell fragment wound, without an obvious 
scar.  

While other VA treatment records and examinations show 
treatment for the veteran's nerve disability, which is 
discussed below, there is no evidence of any treatment for 
the veteran's skin disability.  

In its March 1997 rating decision, the RO noted that the 
veteran's skin disability was assigned a 10 percent 
evaluation because his scar was tender and painful on 
objective demonstration.  The RO cited to DC 7800, however, 
this is not one of the diagnostic criteria in the previous or 
amended DC 7800.  It is from a previous version of DC 7804, 
where a 10 percent evaluation is assigned for scars that are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118 (2002).  The amended DC 7804 provides for a 
10 percent evaluation when a scar is superficial and painful 
on examination.  38 C.F.R. § 4.118 (2007).  There is no 
higher available evaluation under either version of DC 7804.  

The veteran is not entitled to a higher evaluation for his 
skin disability under either the previous or amended versions 
of DC 7800.  The evidence does not show that his skin 
disability causes one characteristic of disfigurement, which 
is what is needed to meet the criteria for his current 10 
percent evaluation.  Additionally, there is no evidence that 
his skin disability is moderately disfiguring.  The veteran's 
scar is not visible, as noted by the October 2007 VA 
examiner, who could not provide measurements for the 
veteran's skin disability.  The examiner also noted that 
there was no coloration or textural abnormalities in the 
affected area.  The veteran's only complaint was pain.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's scar does not more 
closely approximate a 30 percent rating under either set of 
criteria.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

Nerve Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected nerve disability, currently 
evaluated as 10 percent disabling under DC 8407, neuralgia.  
38 C.F.R. § 4.124a.  

Under 38 C.F.R. § 4.124a, DC 8407, neuralgia of the seventh 
cranial nerve, is evaluated in accordance with the percentage 
ratings for DC 8207.  Under DC 8207, a 10 percent evaluation 
is warranted when there is moderate incomplete paralysis of 
the nerve.  A 20 percent evaluation is warranted when there 
is severe incomplete paralysis of the nerve.  38 C.F.R. 
§ 4.124a.  

In December 1996, the veteran underwent a VA neurological 
disorders examination.  He reported a history of a shrapnel 
wound with retained foreign bodies.  Upon examination, the 
veteran's mental status was normal.  The examiner stated, "I 
can palpate a very small object, I think."  The veteran's 
right temporal region was tender to touch, but not swollen.  
Shrapnel was removed from the veteran's right occipital 
region, and there was an area where hair did not grow as a 
result.  

On cranial nerve examination, the veteran's results were 
normal.  The physician noted that the veteran's facial muscle 
strength was normal, and that this was important.  The 
veteran's motor strength was normal throughout his body, 
except where pain limited his right lower extremity movement 
due to an unrelated fracture.  His right ankle jerk was 
absent because the region was "fixed with hardware."  The 
veteran was diagnosed with local facial pain, categorized as 
atypical facial pain, rather than headaches.  The pain was 
due to retained foreign bodies adjacent to the right temporal 
area.  

In April 1999, the veteran underwent a cranial nerves 
examination.  He reported daily headaches, dizziness, 
swelling, and numbness in a patch in front of the right ear 
and temple.  The veteran's cranial nerve examination was 
normal, except that he reported a tingling sensation in a 
small patch in the right temporal area.  A CAT scan taken in 
April 1999 revealed no focal intracranial abnormality.  The 
examiner diagnosed the veteran with status post shrapnel 
wound to the head, with headaches and dizziness as a 
consequence.  The examiner did not believe that the injuries 
were intracranial.  

In a January 2005 remand, the Board noted that the results of 
the December 1996 and April 1999 VA examinations were 
inconsistent regarding manifestations of the veteran's nerve 
disability.  He was to undergo another VA examination wherein 
the physician would clarify the manifestations of the 
veteran's nerve disability.  

In December 2005, the veteran underwent a VA cranial nerves 
examination.  The examiner reviewed the veteran's claims 
folder.  The veteran reported chronic, sharp, throbbing pain, 
rated as an 8 on a scale from 0 (not painful) to 10 (most 
painful).  He described intermittent facial swelling and took 
oxycodone and indomethacin for his pain.  The examiner noted 
that the veteran had a "positive review of systems" on 
further specific questioning.  He reported positive answers 
to visual disturbances, blurred vision, difficulty 
swallowing, choking, speech disturbances, stuttering speech, 
poor balance, dizziness, and then "subsequent questions were 
discontinued as [the veteran] answered positively to random 
questions with positive answers."  

The veteran reported a subjective constant, throbbing, daily 
headache.  He denied loss of consciousness.  He did not have 
facial paralysis.  Upon examination, the veteran's speech was 
intact.  He had no aphasia or dysarthria.  He had an 
exaggerated affected and embellished his statements.  His 
cranial nerves examination was normal.  The examiner again 
noted that the veteran had a "positive review of systems 
revealing a marked embellishment during questioning."  The 
examiner diagnosed the veteran with a remote shrapnel injury 
to the right parietotemporal region with apparent residual 
right temporal shrapnel and subjective recurrent intense 
severe pain in that region.  There was no facial asymmetry, 
ptosis, and he had a normal cranial nerve examination.  The 
examiner concluded that "[s]econdary to numerous red flags 
during questioning and subjective nature of claim, this 
examiner cannot offer opinion to current complaints without 
resorting to speculation.  However, there are no identifiable 
objective cranial nerve abnormalities during this clinical 
examination."  

The Board remanded his claim again in July 2007 so that an 
examiner could address the conflicting results of the 
December 1996 and April 1999 examinations.  The veteran 
underwent a VA cranial nerves examination in October 2007.  
He complained of headaches, swelling, and problems hearing.  
He was in the process of weaning off oxycodone and took 
Darvocet.  He reported a sensation of lancinating or electric 
shock pain on the right side of his face, as well as mild 
painless twitching or spasm.  He had no mouth and throat 
symptoms, and stated that he though he had decreased hearing 
in his right ear due to his nerve disability.  The sensory 
examination of his seventh cranial nerve was normal.  X-rays 
revealed a 1-2 millimeter metallic opacity near the area of 
the right zygoma/temporal bone.  No fractures, destructive 
bony lesions, or abnormal calcifications were seen.  The 
examiner diagnosed the veteran with a residual foreign body 
in the right temple area with hypersensitivity to light tough 
in area of injury.  The examiner noted that multiple symptoms 
were out of proportion to physical findings, and not related 
to the veteran's nerve disability.  

The examiner reviewed the December 1996 and April 1999 VA 
examination reports and concluded that the veteran was 
focused on his complaints, which seemed out of proportion to 
actual physical findings.  The examiner stated that the 
veteran's headaches were of the muscle tension type, that the 
symptoms were magnified by presumption of secondary gain, and 
they were not associated with his shrapnel wound.  There was 
no paralysis of any nerve.  The examiner attributed the 
veteran's dizziness to his other medical problems, and also 
noted that he complained of frequent headaches and hay fever 
upon entering the military. 

Evidence of record shows complaints of headaches and opioid 
pain management.  

The evidence discussed above provides significant evidence 
against the veteran's claim.  Most significantly, the October 
2007 examination concluded that the veteran did not have any 
nerve paralysis.  The December 2005 VA examination did not 
note nerve paralysis.  Both the October 2007 and December 
2005 examinations showed that the veteran was exaggerating 
his symptoms, and the most recent exam concluded that his 
headaches were unrelated to his nerve disability.  The 
December 1996 examination, which found that the veteran had 
facial pain as a result of his nerve disability, did not 
conclude that he had paralysis of any nerve.  There is no 
evidence of record to support the conclusion that the veteran 
has severe incomplete paralysis of the seventh cranial nerve.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's nerve does not more 
closely approximate a 20 percent rating, especially given 
that it does not meet the criteria for the current 10 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased evaluation for a skin disability is denied.  

An increased evaluation for a nerve disability is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


